Case 1:20-bk-11006-VK       Doc 125 Filed 08/04/20 Entered 08/04/20 14:48:28                  Desc
                              Main Document Page 1 of 7


  1   DAVID B. GOLUBCHIK (SBN 185520)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                    FILED & ENTERED
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234                                          AUG 04 2020
      Facsimile: (310) 229-1244
  5   Email: DBG@LNBYB.COM; JYO@LNBYB.COM                           CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
  6   Proposed Attorneys for Chapter 11 Debtor and                  BY Bever      DEPUTY CLERK

      Debtor-in-Possession
  7
                                                             CHANGES MADE BY COURT
  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                              SAN FERNANDO VALLEY DIVISION
 11

 12

 13   In re:                                          Case No.: 1:20-bk-11006-VK

 14   LEV INVESTMENTS, LLC,                           Chapter 11
 15            Debtor and Debtor in Possession.
 16                                                   ORDER DENYING MOTION FOR AN
                                                      ORDER QUASHING “NOTICE OF
 17                                                   DEPOSITION OF PERSON MOST
                                                      KNOWLEDGEABLE OF THE SANDS LAW
 18                                                   GROUP APLC AND REQUEST FOR
                                                      PRODUCTION OF DOCUMENTS”
 19                                                   INITIATED BY THE DEBTOR IN
 20                                                   POSSESSION AND DMITRI
                                                      LIOUDKOVSKI AND HIS ATTORNEY
 21                                                   DAVID B. GOLUBCHIK; REQUEST FOR
                                                      SANCTIONS IN THE AMOUNT OF $4500
 22                                                   AGAINST DMITRI LIOUDKOVSKI AND
                                                      DAVID B. GOLUBCHIK FOR SEEKING
 23                                                   DISCOVERY IN A SUBCHAPTER V
 24                                                   PROCEEDING WITHOUT ANY
                                                      AUTHORITY FOR SUCH A DEPOSITION
 25                                                   WITHOUT COURT APPROVAL AND FOR
                                                      NOT SERVING THE MOVING PARTY
 26                                                   WITH THE DEPOSITION NOTICE;
                                                      REQUEST THAT THE COURT MAKE A
 27
                                                      FINDING THAT BY REQUESTING A
 28


                                                  1
Case 1:20-bk-11006-VK       Doc 125 Filed 08/04/20 Entered 08/04/20 14:48:28                 Desc
                              Main Document Page 2 of 7


  1                                                       DEPOSITION OF A FORMER ATTORNEY
                                                          FOR THE DEBTOR AND DMITRI
  2                                                       LIOUDKOVSKI, THAT THEY HAVE BOTH
  3                                                       WAIVED ALL ATTORNEY CLIENT
                                                          PRIVILEGES; CAL EVID. CODE § 912
  4
                                                          [RELATES TO DOC. NO. 51]
  5
                                                          Hearing:
  6                                                       Date: July 23, 2020
  7                                                       Time: 1:30 p.m.
                                                          Place: Courtroom “301”
  8                                                              21041 Burbank Boulevard
                                                                 Woodland Hills, California 91367
  9

 10

 11

 12          A hearing was held on July 23, 2020 at 1:30 p.m. (the “Hearing”) before the Honorable
 13   Victoria S. Kaufman, United States Bankruptcy Judge for the Central District of California, San
 14   Fernando Valley Division, in Courtroom “301” located at 21041 Burbank Boulevard, Woodland
 15   Hills, California 91367, for the Court to consider that certain Motion For An Order Quashing
 16   “Notice Of Deposition Of Person Most Knowledgeable Of The Sands Law Group APLC And
 17   Request For Production Of Documents” Initiated By The Debtor In Possession And Dmitri
 18   Lioudkovski And His Attorney David B. Golubchik; Request For Sanctions In The Amount Of
 19   $4500 Against Dmitri Lioudkovski And David B. Golubchik For Seeking Discovery In A
 20   Subchapter V Proceeding Without Any Authority For Such A Deposition Without Court
 21   Approval And For Not Serving The Moving Party With The Deposition Notice; Request That
 22   The Court Make A Finding That By Requesting A Deposition Of A Former Attorney For The
 23   Debtor And Dmitri Lioudkovski, That They Have Both Waived All Attorney Client Privileges;
 24   Cal Evid. Code § 912 [Doc. No. 51] (the “Motion”) filed on June 25, 2020 by The Sands Law
 25   Group, APLC in the chapter 11 bankruptcy case of Lev Investments, LLC, the debtor and
 26   debtor in possession in herein (“Debtor”). Appearances at the Hearing on the Motion were
 27   made as set forth on the record of the Court.
 28


                                                      2
Case 1:20-bk-11006-VK       Doc 125 Filed 08/04/20 Entered 08/04/20 14:48:28                 Desc
                              Main Document Page 3 of 7


  1          The Court, having considered the Motion, the opposition to the Motion filed by the

  2   Debtor [Doc. No. 91], and all matters of record in the Debtor’s chapter 11 bankruptcy case, and

  3   for the reasons set forth in the tentative ruling of the Court [doc. 113] (a true and correct copy of

  4   which is attached as Exhibit “A” hereto), which is adopted as the final ruling of the Court,

  5          IT IS HEREBY ORDERED that the Motion is denied in its entirety.

  6                                                    ###

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23 Date: August 4, 2020

 24

 25

 26
 27

 28


                                                   3
  Case 1:20-bk-11006-VK        Doc 125 Filed 08/04/20 Entered 08/04/20 14:48:28                Desc
                                 Main Document Page 4 of 7




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Thursday, July 23, 2020                                                        Hearing Room       301

1:30 PM
1:20-11006    Lev Investments, LLC                                                         Chapter 11

    #6.00     Motion for an order quashing "Notice of deposition,
              of person most knowledeable of The Sands Law Group APLC and
              request for production of documents" Initiated by the Debtor-In-Possession
              and Dmitri Lioudkovski and his attorney David B. Golubchik

                                   Docket        51

  Tentative Ruling:
      Deny.

      Given that the Court resolved the contested matter from which this discovery dispute
      arose, the debtor’s notice of deposition and the motion to quash that notice are moot.

      The movant did not timely file a reply to the debtor’s opposition. To the extent the
      movant is still requesting sanctions against the debtor, the request is denied. The
      movant requests sanctions on two bases: (A) failure to comply with Local Bankruptcy
      Rule ("LBR") 7026-1(c); and (B) failure to send a notice to Gina Lisitsa under
      California Code of Civil Procedure ("CCP") § 1987.2.

      Pursuant to LBR 7026-1(c)(1):

              Unless excused from complying with this rule by order of the court for
              good cause shown, a party must seek to resolve any dispute arising
              under FRBP 7026-7037 or FRBP 2004 in accordance with this rule.

      LBR 7026-1(c)(2) requires the following:

              Prior to the filing of any motion relating to discovery, counsel for the
              parties must meet in person or by telephone in a good faith effort to
              resolve a recovery dispute. It is the responsibility of counsel for the
              moving party to arrange the conference. Unless altered by agreement
              of the parties or by order of the court for cause shown, counsel for the
              opposing party must meet with the counsel for the moving party within
              7 days of service upon counsel of a letter requesting such meeting and


7/22/2020 2:31:24 PM                         Page 6 of 14
  Case 1:20-bk-11006-VK        Doc 125 Filed 08/04/20 Entered 08/04/20 14:48:28                    Desc
                                 Main Document Page 5 of 7




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Thursday, July 23, 2020                                                          Hearing Room         301

1:30 PM
CONT...       Lev Investments, LLC                                                            Chapter 11
              specifying the terms of the discovery order to be sought.

      (emphasis added). Should no resolution be reached, LBR 7026-1(c)(3) requires the
      parties provide a joint stipulation between the parties setting forth the disputed issues.

      The movant contends that the debtor did not respond to its efforts to meet and confer.
      However, in a declaration attached to the motion, Thomas Sands appears to state that
      the debtor did not respond to meet and confer requests regarding the movant’s
      unrelated request for an examination under Federal Rule of Bankruptcy Procedure
      2004. There is nothing in the record demonstrating that the movant attempted to meet
      and confer with the debtor regarding this discovery dispute.

      The movant cites CCP § 1987.2 as an alternative basis for sanctions, asserting that the
      debtor sought to obtain private information about Ms. Lisitsa, and that the debtor
      should have sent a consumer notice to Ms. Lisitsa regarding the debtor’s discovery
      requests. However, under CCP § 1985.3(a)(3), the debtor does not qualify as a
      "subpoenaing party" required to send such a notice because a "subpoenaing party" is
      defined as "the person or persons causing a subpoena duces tecum to be issued or
      served in connection with any civil action or proceeding pursuant to this code…."
      (emphasis added). "[T]his code" refers to the CCP. Given that the contested matter at
      issue was the Motion to Disqualify, which was based entirely on federal law, the CCP
      is inapplicable. See, e.g. Kaur v. City of Lodi, 2016 WL 10679575, at *1 (E.D. Cal.
      Jan. 28, 2016) ("Cal. Civ. Proc. Code § 1985.3(a) is, by its terms, inapplicable to
      subpoenas issued in federal court cases.").

      In addition, a consumer entitled to such notice "means any individual, partnership of
      five or fewer persons, association, or trust which has transacted business with, or has
      used the services of, the witness or for whom the witness has acted as agent or
      fiduciary." CCP § 1985.3(a)(2). Nothing in the record before the Court suggests that
      the movant acted as an agent or fiduciary for Ms. Lisitsa.

      Finally, the notice of deposition requested production of documents, correspondence
      and materials between the movant and Ms. Lisitsa "with respect to the Debtor
      including, without limitation, any managers or members of the Debtor." Notice of
      Deposition, p. 3 (emphasis added). Given that the request pertains solely to materials
      related to the debtor and/or its members, it is unclear which of Ms. Lisitsa’s "private


7/22/2020 2:31:24 PM                          Page 7 of 14
  Case 1:20-bk-11006-VK        Doc 125 Filed 08/04/20 Entered 08/04/20 14:48:28            Desc
                                 Main Document Page 6 of 7




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Thursday, July 23, 2020                                                     Hearing Room        301

1:30 PM
CONT...        Lev Investments, LLC                                                       Chapter 11
      affairs" were at risk of exposure. Consequently, the movant has not provided cause to
      sanction the debtor.

      The Court will deny the movant’s request for sanctions and will deny as moot the
      movant’s request to quash the notice of deposition.

      The debtor must submit an order within seven (7) days.

                                     Party Information
  Debtor(s):
       Lev Investments, LLC                      Represented By
                                                   David B Golubchik
                                                   Juliet Y Oh
  Trustee(s):
       Caroline Renee Djang (TR)                  Pro Se




7/22/2020 2:31:24 PM                        Page 8 of 14
Case 1:20-bk-11006-VK   Doc 125 Filed 08/04/20 Entered 08/04/20 14:48:28   Desc
                          Main Document Page 7 of 7


  1

  2

  3

  4

  5

  6                              EXHIBIT “A”
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
